      Case 1:20-cv-03873-GHW-SDA Document 31 Filed 02/08/21 Page 1 of 2




February 8, 2021


VIA ECF
Hon. Judge Stewart D. Aaron
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
       Re:     Kumaran v. ADM Investor Services, Inc. 20-CV-3873-GHW-SDA
Dear Judge Aaron:
        I write on behalf of Defendant ADM Investor Services, Inc. (“ADMIS”) regarding the
addition of NRCM to this case as a party.
         On February 2, 2021, Defendant sent Plaintiff and counsel for Nefertiti Risk Capital
Management, LLC (“NRCM”) a proposed stipulation to add NRCM as a Plaintiff to this case.
Plaintiff and NRCM have refused to enter that stipulation unless Defendant also agrees to a
substantive finding: that NRCM’s addition to the case “relate back” to the original filing pursuant to
FRCP 15(c). Defendant believes that the finding Plaintiff and NRCM request is inappropriate at this
time for at least two reasons. First, Defendant has diligently avoided any conduct that could be
perceived as a waiver of its right to arbitrate this dispute. Second, there is a pending Motion to
Compel Arbitration which, Defendant contends, should be decided prior to any substantive rulings
on Plaintiff’s claims (particularly where, as here, Plaintiff has claimed that NRCM’s legal rights had
previously been transferred to her).
       Defendant submits this letter to avoid further delaying the resolution of Defendant’s Motion
to Compel Arbitration. Defendant has no objection to the admission of NRCM as a party to this
case and as a party to the First Amended Complaint.
      Plaintiff has already had more than 60 days to respond to Defendant’s 11-page Motion.
Counsel for NRCM filed his appearance more than 45 days ago. Plaintiff has requested that
Defendant agree to an extension of time for her to file her response to Defendant’s Motion to
Compel Arbitration to February 16, 2021. Defendant does not object to that request. However,
NRCM should be added to this case immediately upon NRCM’s request, and any briefing over
     Case 1:20-cv-03873-GHW-SDA Document 31 Filed 02/08/21 Page 2 of 2



whether NRCM’s admission as a party relates back (under FRCP 15(c)) should not prevent NRCM
from responding to Defendant’s Motion to Compel Arbitration on February 16, 2021.
       Wherefore, Defendant requests that the Court enter an order as follows:
       1) Plaintiff’s response to the pending Motion to Compel Arbitration shall be due on
          February 16, 2021; and

       2) If NRCM is added as a party to this case on or before February 16, 2021, its response to
          the Motion to Compel Arbitration shall also be due on February 16, 2021.


                                                  /s/ Daryl M. Schumacher

                                                  Daryl M. Schumacher (IL Bar No. 6244815)
                                                  Kopecky Schumacher Rosenburg LLC
                                                  120 N. LaSalle St., Suite 2000
                                                  Chicago, IL 60602
                                                  (312) 380-6556
                                                  dschumacher@ksrlaw.com

                                                  Admitted pro hac vice
                                                  Counsel for Defendant ADM Investor Services, Inc.
